DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/25/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58-72, 74,75, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2016/0138718) in view of Anderson et al. (US Pub. No. 2006/0220324).
Regarding claims 58 and 77, the Lee et al. (hereinafter Lee) reference discloses a gasket (Figs. 23-36) comprising a rigid core (21,22) comprising a first part (21) and a second part (22), the first part and the second part each comprising an inner surface (surfaces of 21,22 contacting 10) and an outer surface (e.g. outer surfaces of 21,22), wherein at least one of the outer surface of the first part and the outer surface of the second part comprises a serrated profile (Figs. 23-36); and an inner insulating layer (10) between the inner surface of the first part and the inner surface of the second part to substantially reduce electrical conduction between the first part and the second part, wherein the inner insulating layer is an electrically non-conductive film (Para. [0064]) comprising a substantially incompressible polymeric material comprising polyaryletherketone (PAEK), polyimide (PI), fluorinated ethylene propylene copolymer (FEP), polyetherimide (PEI), polyethersulfone (PES), polytetrafluoroethylene (PTFE), ethylene-chlorotrifluoroethylene copolymer (E-CTFE), ethylene-tetrafluoroethylene copolymer (ETFE), polycarbonate (PC), polychlorotrifluoroethylene (PCTFE), polyvinylidenefluoride (PVDF), silicone polymers, polyimide (thermosetting), bis-maleimides (BMI), or phthalonitrile resin (Paras. [0054]-[0056],[0065]).
However, the Lee reference fails to explicitly disclose the insulating layer has a mean thickness of 50 µm to 300 µm.
The Anderson et al. (hereinafter Anderson) reference, a gasket with an insulating layer, discloses making the thickness of the insulating layer having a thickness between 2 mil and 8 mil (Para. [0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the insulating layer have a mean thickness of 50 µm to 300 µm in the Lee reference in view of the teachings of the Anderson reference, in order to provide optimal sealing pressure. The method of claim 77 is obvious in view of the rejection of claim 58.
Regarding claim 59, the Lee reference, as modified in claim 58, discloses the rigid core defines an aperture (Lee, Figs. 23-36).
Regarding claim 60, the Lee reference, as modified in claim 58, discloses a sealing facing layer on the at least one outer surface comprising the serrated profile (Lee, Figs. 23-36).
Regarding claim 61, the modified Lee reference discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly disclose the inner insulating layer has a dielectric strength in kV/mm at 20 0C and 55 % humidity of at least 10 kV/mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the insulating layer to have a dielectric strength in kV/mm at 20 0C and 55 % humidity of at least 10 kV/mm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide the desired sealing properties.  In re Leshin, 125 USPQ 416.
Regarding claims 62 and 63, the modified Lee reference discloses the invention substantially as claimed in claims 59 and 58.
However, the modified Lee reference fails to explicitly disclose the inner surface of at least one of the first part and the second part is chamfered at an edge that contacts the inner insulating layer and that is proximate to the aperture defined by the rigid core or the inner surface of at least one of the first part or the second part is chamfered at an edge that is radially outermost and that contacts the inner insulating layer.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide chamfers to the first and/or second parts, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to ensure alignment of the layers. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 64, the modified Lee reference discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly disclose the inner surface of at least one of the first part or the second part has an Ra surface roughness of less than 64 microinches.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner surface have an Ra surface roughness of less than 64 microinches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to ensure that the layers don’t slide. In re Aller, 105 USPQ 233.
Regarding claim 65, the Lee reference, as modified in claim 60, discloses the inner insulating layer introduces or increases a mechanical, chemical or electrical property which is absent or inadequate in the sealing facing layer (Lee, Figs. 23-36).
Regarding claim 67, the Lee reference, as modified in claim 58, discloses the sealing facing layer comprises a compressible material (Lee, Figs. 23-36).
Regarding claim 68, the modified Lee reference discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly disclose the thickness of the sealing facing layer when uncompressed exceeds the thickness of the inner insulating layer by a ratio of at least 2; and the ratio the thickness of the sealing facing layer, when compressed in use to the thickness of the inner insulating layer is at least 1.5.
It would have been obvious to one of ordinary skill in the art at the time of filing to the materials have the claimed compression ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressures. In re Aller, 105 USPQ 233.
Regarding claim 70, the Lee reference, as modified in claim 69, discloses the substantially incompressible polymeric material comprises a polyimide, polyetherimide, polyethersulfone, polytetrafluoroethylene, polytetrafluoroethylene filled with glass or a polyaryletherketone (Lee, Para. [0054]).
Regarding claim 71, the Lee reference, as modified in claim 58 and as best understood, discloses the sealing facing layer is formed of or comprises polytetrafluoroethylene, layered silicates, a ceramic, graphite or vermiculite (Lee, Paras. [0054]-[0055]).
Regarding claim 72, the modified Lee reference discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly disclose  one or more further inner layers between the upper and lower parts.
It would have been obvious to one of ordinary skill in the art at the time of filing to multiple inner layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and in order to provide the desired sealing pressure. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claim 74, the Lee reference, as modified in claim 58, discloses the inner surface of the first part and the inner surface of the second part each comprise an abutting region that abuts the inner insulating layer (Lee, Figs. 23-36), wherein the profile of the inner insulating layer substantially matches or extends beyond the profiles of the abutting regions of the inner surfaces of the first part and the second part (Lee, Figs. 23-36).
Regarding claim 75, the Lee reference, as modified in claim 58, discloses an exterior member (Lee, 11,12,31,41,51,61,81) located radially outside of the core, wherein the exterior member abuts the core (Lee, Figs. 23-36).

Allowable Subject Matter
Claims 73 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 58-65, 67, 68, 70-75, and 77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675